                Case 3:19-cr-00604-RS Document 114 Filed 11/13/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTINA LIU (CABN 308362)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7199
 7        FAX: (415) 436-7234
          christina.liu@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          ) NO. CR 19-604-2 RS
                                                      )
14           Plaintiff,                               ) STIPULATION AND ORDER TO EXCLUDE
                                                      ) TIME UNDER THE SPEEDY TRIAL ACT
15      v.                                            )
                                                      )
16 ANDREW QUINTERO,                                   )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The parties appeared before this Court in the above-captioned matter on November 9, 2020 for a
20 status conference. Dkt. No. 106 (Min. Entry). The Court scheduled the next hearing in this case for

21 January 13, 2021, id., and subsequently continued it to February 8, 2021, Dkt. No. 112 (Min. Entry).

22           The parties stipulate and agree that the United States has produced discovery materials and an
23 opportunity for case resolution to defense counsel, who is in the process of reviewing both with

24 defendant Andrew Quintero.

25           Thus, the parties stipulate and agree that it would be appropriate to exclude the time from
26 January 13, 2021 through February 8, 2021 under the Speedy Trial Act, to allow for effective

27 preparation of counsel, taking into account the exercise of due diligence. See 18 U.S.C.

28 §§ 3161(h)(7)(A), (B)(iv). The parties further stipulate and agree that the ends of justice served by

     STIP. AND [PROP.] ORDER TO EXCL. TIME
     CR 19-604-2 RS                                   1
               Case 3:19-cr-00604-RS Document 114 Filed 11/13/20 Page 2 of 2




 1 excluding the time from January 13, 2021 through February 8, 2021 from computation under the Speedy

 2 Trial Act outweigh the best interests of the public and defendant in the prompt resolution of this case.

 3 See id.

 4           The undersigned Assistant United States Attorney certifies that she has obtained approval from

 5 counsel for defendant to file this stipulation and proposed order.

 6           IT IS SO STIPULATED.

 7 DATED: November 13, 2020                               /s/ Christina Liu_____________________
                                                          CHRISTINA LIU
 8                                                        Assistant United States Attorney
 9

10 DATED: November 13, 2020                               /s/ with permission__________
                                                          ADAM G. GASNER
11                                                        Attorney for Defendant Andrew Quintero
12

13                                            ORDER

14           Based upon the representations of counsel and for good cause shown, the Court finds that failing

15 to exclude the time from January 13, 2021 through February 8, 2021 would unreasonably deny defense

16 counsel and defendant the reasonable time necessary for effective preparation, taking into account the

17 exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

18           The Court further finds that the ends of justice served by excluding the time from January 13,

19 2021 through February 8, 2021 from computation under the Speedy Trial Act outweigh the best interests

20 of the public and defendant in a speedy trial. See § 3161(h)(7)(A).

21           Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

22 January 13, 2021 through February 8, 2021 shall be excluded from computation under the Speedy Trial

23 Act. See id.

24                                  13th
             IT IS SO ORDERED this _________ day of November 2020.

25

26                                                        _________________________________________
                                                          THE HONORABLE RICHARD SEEBORG
27                                                        United States District Judge
28

     STIP. AND [PROP.] ORDER TO EXCL. TIME
     CR 19-604-2 RS                                   2
